Exhibit 10.2

RTI SURGICAL, INC.

INCENTIVE STOCK OPTION AGREEMENT

FOR

[ insert name of optionee here ]

1.    Grant of Option. RTI SURGICAL, INC., a Delaware corporation (the
“Company”) hereby grants, as of _________________ (“Date of Grant”), to
_____________________ (the “Optionee”) an option (the “Option”) to purchase up
to ______ shares of the Company’s common stock (the “Shares”), at an exercise
price per share equal to $_____ [must be 100% of FMV as of Date of Grant, or
110% of FMV in the case of a 10% owner] (the “Exercise Price”). The Option shall
be subject to the terms and conditions set forth herein. The Option is being
granted pursuant to the RTI Surgical, Inc. 2018 Incentive Compensation Plan, as
may be amended from time to time (the “Plan”), which is incorporated herein for
all purposes. The Option is an Incentive Stock Option, and not a Non-Qualified
Stock Option. The Optionee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all of the terms and conditions hereof and thereof and all
applicable laws and regulations.

2.    Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.

3.    Exercise Schedule. Except as otherwise provided in Sections 6 or 9 of this
Agreement, or in the Plan, the Option is exercisable in installments as provided
below, which shall be cumulative. To the extent that the Option has become
exercisable with respect to a percentage of Shares as provided below, the Option
may thereafter be exercised by the Optionee, in whole or in part, at any time or
from time to time prior to the expiration of the Option as provided herein. The
following table indicates each date (the “Vesting Date”) upon which the Optionee
shall be entitled to exercise the Option with respect to the percentage of
Shares granted as indicated beside the date, provided that the Continuous
Service of the Optionee continues through and on the applicable Vesting Date
[the minimum vesting period is 12 months and no portion of the award can vest
prior to 12 months]:

 

Percentage of Shares

  

Vesting Date

             

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s Continuous Service, any unvested portion of the
Option shall terminate and be null and void.

4.    Method of Exercise. The vested portion of this Option shall be exercisable
in whole or in part in accordance with the exercise schedule set forth in
Section 3 hereof by written notice which shall state the election to exercise
the Option, the number of Shares in respect of which the Option is being
exercised, and such other representations and agreements as to the holder’s
investment intent with respect to such Shares as may be required by the Company
pursuant to the provisions of the Plan. Such written notice shall be signed by
the Optionee and shall be delivered in person or by certified mail to the
Secretary of the Company. The written notice shall be accompanied by payment of
the Exercise Price. If someone other than the Optionee exercises the Option
(such as a beneficiary in the case of the Optionee’s death), then such person
must submit documentation reasonably acceptable to the Company verifying that
such person has the legal right to exercise the Option. This Option shall be
deemed to be exercised after both (a) receipt by the Company of such written
notice accompanied by the Exercise Price and (b) arrangements that are
satisfactory to the Committee in its sole discretion have been made for
Optionee’s payment to the Company of the amount, if any, that is necessary to be
withheld in accordance with applicable Federal or state withholding
requirements. No Shares shall be issued pursuant to the Option unless and until
such issuance and such exercise shall comply with all relevant provisions of
applicable law, including the requirements of any stock exchange upon which the
Shares then may be traded.

 

1



--------------------------------------------------------------------------------

5.    Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash;
(b) check; or (c) to the extent permitted by the Committee, with Shares owned by
the Optionee, or the withholding of Shares that otherwise would be delivered to
the Optionee as a result of the exercise of the Option; or (d) such other
consideration or in such other manner as may be determined by the Committee in
its absolute discretion.

6.    Issuance of Shares. Provided that the exercise and payment of the Option
are in form and substance satisfactory to the Company, the Company shall issue
the Shares registered in the name of the Optionee, the Optionee’s authorized
assignee, or the Optionee’s legal representative which shall be evidenced by
stock certificates representing the Shares with the appropriate legends affixed
thereo, appropriate entry on the books of the Company or of a duly authorized
transfer agent, or other appropriate means as determined by the Company.

7.    Termination of Option.

(a)    General. Any unexercised portion of the Option, whether vested or
unvested, shall automatically and without notice terminate and become null and
void at the time of the earliest to occur of the following:

(i)    three months after the date on which the Optionee’s Continuous Service is
terminated other than by reason of (A) by the Company or a Related Entity for
Cause, (B) a Disability of the Optionee as determined by a medical doctor
satisfactory to the Committee, or (C) the death of the Optionee;

(ii)    immediately upon the termination of the Optionee’s Continuous Service by
the Company or a Related Entity for Cause;

(iii)    twelve months after the date on which the Optionee’s Continuous Service
is terminated by reason of a Disability as determined by a medical doctor
satisfactory to the Committee;

(iv)    twelve months after the date of termination of the Optionee’s Continuous
Service by reason of the death of the Optionee;

(v)    the tenth (10th) [must be no more than fifth (5th) if optionee if 10%
owner] anniversary of the date as of which the Option is granted.

(b)    Cancellation. To the extent not previously exercised, (i) the Option
shall terminate immediately in the event of (A) the liquidation or dissolution
of the Company, or (B) any reorganization, merger, consolidation or other form
of corporate transaction in which the Company does not survive or the Shares are
exchanged for or converted into securities issued by another entity, or an
affiliate of such successor or acquiring entity, unless the successor or
acquiring entity, or an affiliate thereof, assumes the Option or substitutes an
equivalent option or right pursuant to Section 10(c) of the Plan, and (ii) the
Committee in its sole discretion may by written notice (“cancellation notice”)
cancel, effective upon the consummation of any transaction that constitutes a
Change in Control, the Option (or portion thereof) that remains unexercised on
such date. The Committee shall give written notice of any proposed transaction
referred to in this Section 6(b) a reasonable period of time prior to the
closing date for such transaction (which notice may be given either before or
after approval of such transaction), in order that the Optionee may have a
reasonable period of time prior to the closing date of such transaction within
which to exercise the Option if and to the extent that it then is exercisable
(including any portion of the Option that may become exercisable upon the
closing date of such transaction). The Optionee may condition his exercise of
the Option upon the consummation of a transaction referred to in this
Section 6(b).

8.    Transferability. Unless otherwise determined by the Committee, the Option
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event

 

2



--------------------------------------------------------------------------------

of any levy upon the Option by reason of any execution, attachment or similar
process contrary to the provisions hereof, the Option shall immediately become
null and void. The terms of this Option shall be binding upon the executors,
administrators, heirs, successors and assigns of the Optionee.

9.    No Rights of Stockholders. Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date on which the Shares are issued.

10.    Adjustments. The Shares subject to the Option may be adjusted in any
manner as contemplated by Section 9(c) of the Plan.

11.    [No] Acceleration of Exercisability of Option.

[(a)    Acceleration Upon Change in Control. This Option [shall] [shall not]
become immediately fully exercisable in the event that, prior to the termination
of the Option pursuant to Section 6 hereof, and during the Optionee’s Continuous
Service, there is a “Change in Control”, as defined in Section 8(b) of the
Plan.]

[(b)    Exception to Acceleration Upon Change in Control. Notwithstanding the
foregoing, if in the event of a Change in Control the successor company assumes
or substitutes for the Option, the vesting of the Option shall not be
accelerated, as described in Section 8(a)(iv) of the Plan. For the purposes of
this paragraph, the Option shall be considered assumed or substituted for if
following the Change in Control the Option or substituted option confers the
right to purchase, for each Share subject to the Option immediately prior to the
Change in Control, on substantially the same vesting and other terms and
conditions as were applicable to the Option immediately prior to the Change in
Control, the consideration (whether stock, cash or other securities or property)
received in the transaction constituting a Change in Control by holders of
Shares for each Share held on the effective date of such transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the transaction constituting a Change in
Control is not solely common stock of the successor company or its parent or
subsidiary, the Committee may, with the consent of the successor company, or its
parent or subsidiary, provide that the consideration to be received upon the
exercise or vesting of the Option will be solely common stock of the successor
company or its parent or subsidiary substantially equal in Fair Market Value to
the per share consideration received by holders of Shares in the transaction
constituting a Change in Control. The determination of such substantial equality
of value of consideration shall be made by the Committee in its sole discretion
and its determination shall be conclusive and binding.]

12.    Disqualifying Disposition. If the Optionee disposes of the Shares
received upon exercising the Option, prior to the expiration of either two
(2) years from the Grant Date or one (1) year from the date the Shares are
transferred to the Optionee pursuant to the exercise of the Option (a
“Disqualifying Disposition”), the Optionee shall notify the Company in writing
within thirty (30) days after such disposition of the date and terms of such
disposition. The Optionee also agrees to provide the Company with any
information concerning any such Disqualifying Disposition as the Company
requires for tax purposes.

13.    No Right to Continued Employment. Neither the Option nor this Agreement
shall confer upon the Optionee any right to continued employment or service with
the Company.

14.    Law Governing. This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Delaware without regard to
conflict of law principles.

15.    Interpretation / Provisions of Plan Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules,

 

3



--------------------------------------------------------------------------------

regulations and interpretations relating to the Plan adopted by the Committee as
may be in effect from time to time. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Optionee accepts the Option subject to all of the terms and
provisions of the Plan and this Agreement. The undersigned Optionee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement, unless
shown to have been made in an arbitrary and capricious manner.

16.    Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s Secretary at ______________________________, or
if the Company should move its principal office, to such principal office, and,
in the case of the Optionee, to the Optionee’s last permanent address as shown
on the Company’s records, subject to the right of either party to designate some
other address at any time hereafter in a notice satisfying the requirements of
this Section.

14.    Incentive Stock Option Treatment. The terms of this Option shall be
interpreted in a manner consistent with the intent of the Company and the
Optionee that the Option qualify as an Incentive Stock Option under Section 422
of the Code. If any provision of the Plan or this Agreement shall be
impermissible in order for the Option to qualify as an Incentive Stock Option,
then the Option shall be construed and enforced as if such provision had never
been included in the Plan or the Option. If and to the extent that the number of
Options granted pursuant to this Agreement exceeds the limitations contained in
Section 422 of the Code on the value of Shares with respect to which this Option
may qualify as an Incentive Stock Option, this Option shall be a Non-Qualified
Stock Option.

17.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Option Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Option Agreement, and each provision of
the Plan and this Option Agreement shall be severable and enforceable to the
extent permitted by law.

18.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled, or terminated by the Company at any time, in its discretion.
The grant of the Option in this Option Agreement does not create any contractual
right or other right to receive any Options or other Awards in the future.
Future Awards, if any, will be at the sole discretion of the Company.

19.    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Option, prospectively or retroactively; provided,
that, no such amendment shall adversely affect the Optionee’s material rights
under this Agreement without the Optionee’s consent.

20.    Counterparts. This Option Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together will constitute
one and the same instrument. Counterpart signature pages to this Option
Agreement transmitted by facsimile transmission, by electronic mail in portage
document format (.pdf), or by any other electronic means intended to preserve
the original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

[Signature page follows]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the ____
day of _____________________, 20___.

 

COMPANY:

RTI SURGICAL, INC.

By:

 

 

 

Name:

  Title:

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement. The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.

 

Dated:                                              

   

OPTIONEE:

   

By:

 

 

     

[                                      ]